DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 The Applicant's amendments filed on February 16, 2022, were received. Claims 1, 3 , 17, 19, 20 and 22 have been amended. Claims 2, 18 and 21 have been cancelled. None of the Claims have been withdrawn from consideration or added as new. Therefore, Claims 1, 3-17, 19-20 and 22 are pending in this office action. 

3. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on December 14, 2021.

Claim Rejections - 35 USC § 103

4.	The rejection of Claims 1, 4-16 and 20 under 35 U.S.C. 103 as being obvious over Kim et al. (US 2012/0040226 A1) in view of Li et al. (CN 104848636A), has been overcome based on the amendments to the Claims and the arguments presented on pages 7-8 of the Remarks dated February 16, 2022.

Reasons for Allowance
5.	Claims 1, 3-17, 19-20 and 22 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: with regard to Claim 1, the closest prior art, Kim et al. (US 2012/0040226 A1) in view of Li et al. (CN 104848636A),  teach a cooling plate for temperature control of at least one battery cell, the cooling plate having a frame with a flow space configured to have a coolant flow therethrough, and at least one perturbing contour arranged inside the flow space.  The closest prior art do not teach, fairly suggest or render obvious wherein the at least one perturbing contour is formed in a manner of at least one opening in such a way that the coolant flowing through the flow space can flow through the at least one perturbing contour and/or wherein the frame forms at least one further opening situated beneath the at least one perturbing contour in such a way that the coolant flowing through the flow space can flow beneath the at least one perturbing contour, wherein the opening and/or the further opening each comprise an inlet configured for an inflow of the coolant and an outlet configured for an outflow of the coolant, wherein the inlet and the outlet are oriented oppositely in a longitudinal direction of the flow space.
	With regard to Claim 17, the closest prior art, Kim et al. (US 2012/0040226 A1) in view of Li et al. (CN 104848636A),  teach a cooling plate for temperature control of at least one battery cell, the cooling plate having a frame with a flow space configured to have a coolant flow therethrough, and at least one perturbing contour arranged inside the flow space.  The closest prior art do not teach, fairly suggest or render obvious wherein the at least one perturbing contour is arranged in the flow space such that the coolant flowing through the flow space can flow around the perturbing contour and furthermore wherein the at least one perturbing contour is formed in a manner of at least one opening in such a way that the coolant flowing through the flow space can flow through the at least one perturbing contour, wherein the opening comprises an inlet configured for an inflow of the coolant and an outlet configured for an outflow of the coolant, wherein the inlet and outlet are oriented oppositely in a longitudinal direction of the flow space.
With regard to Claim 20, the closest prior art, Kim et al. (US 2012/0040226 A1) in view of Li et al. (CN 104848636A),  teach a cooling plate for temperature control of at least one battery cell, the cooling plate having a frame with a flow space configured to have a coolant flow therethrough, and at least one perturbing contour arranged inside the flow space.  The closest prior art do not teach, fairly suggest or render obvious wherein the at least one perturbing contour is arranged in the flow space such that the coolant flowing through the flow space can flow around the perturbing contour and furthermore wherein the frame forms at least one opening situated beneath the at least one perturbing contour in such a way that the coolant flowing through the flow space can flow beneath the at least one perturbing contour, wherein the opening comprises an inlet configured for an inflow of the coolant and an outlet configured for an outflow of the coolant, wherein the inlet and outlet are oriented oppositely in a longitudinal direction of the flow space.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725